In an action to recover damages for personal injuries sustained by plaintiff in a fall down a flight of steps in defendant’s theater, defendant appeals from a judgment in favor of plaintiff upon a jury verdict. Judgment reversed and a new trial granted, with costs to abide the event. Plaintiff was descending a stairway in the theater, missed the first step below a landing, and fell to the floor, seven steps below. Testimony given by plaintiff and her witnesses, who were her daughter, daughter-in-law and a friend, in general was that the landing was “ dark ”, that the lighting was “ poor ”, “ dim ”, and that an electric light bulb in the ceiling fixture above the landing was not lit. On the other hand, the undisputed evidence was that on the wall, alongside the landing, there was a sixty-watt electric light bulb which was lit, and that in each of two fixtures on the walls near the foot of the stairway — the nearer one being above a point which was but six feet therefrom — six twenty-five watt bulbs were lit. We are of the opinion that the verdict was against the weight of the credible evidence. Wenzel, Acting P. J., MacCrate, Beldock, Murphy and Ughetta, JJ., concur.